—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of murder in the second degree (depraved indifference murder), criminal possession of a weapon in the third degree and one count each of unauthorized use of a motor vehicle in the first and second degrees, defendant contends that the verdict is against the weight of the evidence. We disagree (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s further contention that the court’s interested witness charge requires reversal is unpreserved (see, CPL 470.05 [2]), and we decline to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We have reviewed defendant’s remaining contentions and conclude that they are lacking in merit. (Appeal from Judgment of Supreme Court, Erie County, Forma, J.—Murder, 2nd Degree.) Present—Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.